DETAILED ACTION
The instant application having Application No. 16/400,214 filed on 5/1/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 16, 2016 (Japan 2016-222918) and November 6, 2017 (PCT/JP2017/03986).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on May 1, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 
5/1/2019; 6/10/2019; 8/14/2019; 11/10/2020; and 4/21/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, “G2” should be “G2f” to match the nomenclature in equation 1. No indefiniteness issue is raised because the intended meaning is clear. However, appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takato WO2016/006486 (cited in an IDS, where USPGPub 20160370558 will be relied upon as the English language equivalent, hereafter Takato).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Takato teaches (Examples 2 and 4, Figs. 4 and 8) “An objective optical system (Examples 2 and 4) consisting of in order from an object side to an image side: 
a first group (first unit G1) having a positive refractive power (paragraph 173, Table 1 f1/f positive); 
an aperture stop (S1); 

a third group (third unit G3) having a positive refractive power (paragraph 175, Table 1 f3/f positive), 
wherein focusing is carried out by moving the second group (paragraph 174), and the objective optical system satisfies the following conditional expression (1')
-16.6 < G2f/FL < -11 … (1’) (paragraph 62 “-20<f2/f<-5    (3)”)
where, G2 denotes a focal length of the second group (f2 in Table 1), and 
FL denotes a focal length of the overall objective optical system in a normal observation state (f in Table 1).
Thus Takato teaches a range that encompasses the claimed range, but Takato fails to teach an embodiment that falls in the narrower claimed range. Examples 2 and 4 lie on either side of the claimed range, see Table 1, -18.19 and -10.22. 
Thus Takato discloses the claimed invention except for a value of G2f/FL between -16.6 and -11. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize G2f/FL to be between -16.6 and -11, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 2, Takato teaches (Examples 2 and 4) “The objective optical system according to claim 1, wherein the objective optical system satisfies the following conditional expression (2)
0.75 < G3f / G1f < 1.47  … (2)  (Table 1 gives the values of f3/f and f1/f from which one can calculate f3/f1, for Example 2 f3/f=3.38, f1/f=3.07, thus f3/f1=1.10, for Example 4 f3/f=3.14, f1/f=2.81 thus f3/f1=1.11 both of which are in the claimed range) 
where, 
G3f denotes a focal length of the third group (f3), and 
G1f denotes a focal length of the first group (f1).”
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole:
“wherein the first group consists of in order from the object side to the image side, a first lens having a negative refractive power of which a concave surface is directed toward an image side, a cemented lens in which a second lens having a negative refractive power and a third lens having a positive refractive power are cemented, and a fourth lens having a positive refractive power, and the objective optical system satisfies the following conditional expression (10) 
-3.0 < C1F / C1R < -1.0 … (10)
where, C1F denotes a focal length of the second lens, and C1R denotes a focal length of the third lens.” (emphasis added).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872